       Case 1:19-cv-11391-ADB Document 36 Filed 10/25/19 Page 1 of 1



                                          October 25, 2019



                   United States District Court

                  District Court of Massachusetts



Case# 19-CV-11391

DeNicola v. Cheryl P. Potter et, al.



I, John DeNicola, Pro Se, am asking the honorable court to waive
all Pacer fees associated with case# 19-CV-11391 from June 24,
2019 until October 25, 2019.The links sent via email do not
allow me to see the motions or papers being filed with the
court. I, am not sure whether or not this has to do with the
browser being used or if it has to do with the link being
provided. I have spoken with representatives from Pacer to try
and correct this issue and they do not have an answer to this
situation taken care of so I can get the ability to access these
documents for free as the court suggested. I am still trying to
work with Pacer to correct this problem. But until then I, John
DeNicola, Pro Se, need to log into the pacer account which is
causing fees to accrue. I, John DeNicola, respectfully ask this
of this court to wave the fees accrued to date on this case.




Thank You,
John DeNicola Pro Se
344 Plain Street
Marshfield, Ma. 02050
jdblankspace@comcast.net
